

114 SRES 319 ATS: Designating November 29, 2015, as “Drive Safer Sunday”.
U.S. Senate
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 319IN THE SENATE OF THE UNITED STATESNovember 19, 2015Mr. Isakson (for himself and Mr. Coons) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating November 29, 2015, as Drive Safer Sunday.
	
 Whereas motor vehicle travel is the primary means of transportation in the United States;
 Whereas every individual traveling on the roads and highways needs to drive in a safer manner to reduce deaths and injuries that result from motor vehicle accidents;
 Whereas according to the National Highway Traffic Safety Administration, wearing a seat belt saves as many as 15,000 lives each year; and
 Whereas the Sunday after Thanksgiving is the busiest highway traffic day of the year: Now, therefore, be it
	
 That the Senate— (1)encourages—
 (A)high schools, colleges, universities, administrators, teachers, primary schools, and secondary schools to launch campus-wide educational campaigns to urge students to focus on safety when driving;
 (B)national trucking firms to alert their drivers to be especially focused on driving safely on the Sunday after Thanksgiving, and to publicize the importance of the day through use of the Citizens Band Radio Service and at truck stops across the United States;
 (C)clergies to remind their congregations to travel safely when attending services and gatherings;
 (D)law enforcement personnel to remind drivers and passengers to drive safely, particularly on the Sunday after Thanksgiving;
 (E)motorists to drive safely, not just during the holiday season, but every time they get behind the wheel; and
 (F)all people of the United States to understand the life-saving importance of wearing a seat belt and to use the Sunday after Thanksgiving as an opportunity to educate themselves about highway safety; and
 (2)designates November 29, 2015, as Drive Safer Sunday.